DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) are: 
A welding current contact element in Claim 1, 
A stud immersing device in Claim 1,
A device for influencing speed of the welding stud in Claim 1, 
A stud lifting device in Claim 6
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A welding current contact element as being part of a stud holder (resilient arms) [Par. 77; “…a welding-current contact element 45, which is integrated in the stud holder 44, for example in the form of one or more of the resilient arms…”]
A stud immersing device as being a second lifting magnet [Par. 79; “…The welding gun 40 also has a stud immersing device 90, formed as a second lifting magnet…”]
A device for influencing speed as being a first lifting magnet [Par. 80; “…the influencing device 100 comprises the stud lifting device 80, formed as the first lifting magnet, as a first actuator and the stud immersing device 90, formed as the second lifting magnet, as a second actuator….]
A stud lifting device as being a first lifting magnet [Par. 80; “… the stud lifting device 80, formed as the first lifting magnet, as a first actuator...”]
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cummings (US 6215085)
As Per Claim 1, Cummings discloses a device for welding a welding stud to a base material [abstract], comprising:
 a stud holder [Fig. 1, #2];
 a welding-current contact element [Fig. 1, #I below; as consistent with interpretations from the specification, the examiner is interpreting the welding current contact element as being part of the stud holder, in which said portion of said stud holder is equivalent to an “resilient arm” as the structure of the stud holder matches that of an arm to be able to accommodate for the welding stud (5) ] for applying a welding current to the welding stud [Fig. 1, #5] to partially liquefy a material of the welding stud and/or the base material [Col. 5, Lines 58-65; “…a pilot current which is switched on when the weld stud makes contact with the workpiece to ignite a pilot arc which burns after the pilot current has been switched on owing to removal of the weld stud from the workpiece, then to produce a melt on the workpiece by means of the welding arc which is also switched on while holding the weld stud in a rear end position…”; the reference clearly discloses that a current is applied, in which the welding current contact element (stud holder) must be able to transmit said current to the welding stud in order to perform the weld]; 
a stud immersing device [Fig. 1, #B below; the second lifting magnet is being interpreted as being the stud immersing device, as consistent with the 112f interpretations above] for immersing the welding stud [Fig. 1, #5] into the liquefied material of the welding stud and/or the base material when the welding stud and/or the base material is partially liquefied due to the welding current [Claim 9; “…the adjusting element is pressed by the spring into its front position from which it is displaced during application of a stud held by the stud holder onto a workpiece into a reference position…”]; and
 with a device for influencing speed [Fig. 1, #A & #14; the lifting magnet(s) are interpreted as being said device, as consistent with 112f interpretations above] of the welding stud [Fig. 1, #2] brought about by the stud immersing device [Fig. 1, #B below] while the welding stud [Fig. 1, #5] is being immersed into the liquefied material of the welding stud and/or the base material [Col. 4, Lines 20-25; “…The magnet system 4 responsible for the movement of the stud holder 2 consists of the permanent magnet 7, the core 8 and the yoke 9 which adjoins the core 8 and closes the magnetic flux originating from the permanent magnet 7….”; the reference explicitly discloses that the magnets are responsible of the movement of the stud holder, i.e. influencing the speed at which the stud is immersed.]

    PNG
    media_image1.png
    543
    756
    media_image1.png
    Greyscale

As Per Claim 2, Cummings discloses wherein the device for influencing the speed [Fig. 1, #14 & #15] of the welding stud has a first actuator [refer to annotated Fig. 1, #A] and a second actuator [refer to annotated Fig. 1, #B below; the examiner is interpreting the magnets shown (7) as being a first and second actuator]. 

    PNG
    media_image2.png
    451
    714
    media_image2.png
    Greyscale


As Per Claim 3, Cummings discloses wherein the second actuator acts [refer to annotated Fig. 1, #B] in the opposite direction to the first actuator [refer to annotated Fig. 1, #A below; Col. 4, Lines 26-32; “…the permanent magnet 7 is surrounded by the casing 10 which consists of magnetically conductive material and supplies the flux conveyed via the yoke 9 to the rear of the permanent magnet 7. Between the internal face 11 of the permanent magnet 7 and the external face 12 of the core 8 there exists the air gap 13 in which the sleeve 14 with the coil 15 wound thereon is axially movably arranged….”; the reference clearly discloses that the magnet creates a magnetic field, and in order for said magnetic field to be created, the first and second magnets (A & B) must be acting opposite to each other to create said field, in tangent with the magnetic casing].

    PNG
    media_image2.png
    451
    714
    media_image2.png
    Greyscale


As Per Claim 4, Cummings discloses wherein an influence of the second actuator [Fig. 1, #B] on the speed of the welding stud [Fig. 1, #5] brought about by the stud immersing device [Fig. 1, #3] can be controlled. [Claim 1; “…a magnetic field generated by a fixed magnet and a moveable coil interact in such a way that, when the moveable coil is connected to a controllable current source, an axial force is produced in order to displace the adjusting element, the movement of which is transmitted to a stud holder…”]
As Per Claim 5, Cummings discloses wherein an influence of the second actuator [Fig. 1, #B] on the speed of the welding stud [Fig. 1, #5] brought about by the stud immersing device [Fig. 1, #3] is specified. [Claim 1; “…a magnetic field generated by a fixed magnet and a moveable coil interact in such a way that, when the moveable coil is connected to a controllable current source, an axial force is produced in order to displace the adjusting element, the movement of which is transmitted to a stud holder…”; the reference explicitly discloses controlling the magnetic field to then control an axial force produced on the adjusting element, thus being “specified”]

    PNG
    media_image2.png
    451
    714
    media_image2.png
    Greyscale


As Per Claim 6, Cummings discloses wherein the device for influencing the speed [Fig. 1, #14 & #15] of the welding stud [Fig. 1, #5] comprises a stud lifting device [Fig. 1, #A below; as consistent with 112f interpretations above, the first lifting magnet (A) is being interpreted as being said stud lifting device] for lifting the welding stud [Fig. 1, #5] from the base material while maintaining the welding current flowing between the welding stud [Fig. 1, #5] and the base material. [Claim 19; “…said controller operative to energize said moveable coil with said electric current to axially position said moveable coil and said welding head between a retracted position and an extended position, said controller further operative to cause a welding current to flow to said welding head….”; the reference clearly discloses that the device for influencing speed is able to move the stud from an extended/retracted position (lifting the welding stud) while applying welding current.]

    PNG
    media_image2.png
    451
    714
    media_image2.png
    Greyscale

As Per Claim 7, Cummings discloses further comprising a control device [Fig. 1 ,#41] for controlling the stud lifting device and/or the stud immersing device and/or the device for influencing the speed of the welding stud. [Claim 1; “…a magnetic field generated by a fixed magnet and a moveable coil interact in such a way that, when the moveable coil is connected to a controllable current source, an axial force is produced in order to displace the adjusting element, the movement of which is transmitted to a stud holder…”; the reference explicitly discloses controlling the magnetic field to then control an axial force produced on the adjusting element]
As Per Claim 9, Cummings discloses wherein the device for influencing the speed [Fig. 1, #14 & #15] of the welding stud [Fig. 1, #5] is arranged to delay and/or to reverse a movement of the welding stud [Fig. 1, #5] caused by the stud immersing. [Claim 19; “…said controller operative to energize said moveable coil with said electric current to axially position said moveable coil and said welding head between a retracted position and an extended position, said controller further operative to cause a welding current to flow to said welding head….”]
As Per Claim 10, Cummings discloses a method for welding a welding stud to a base material [abstract], comprising 
a) providing a welding stud [Fig. 1, #2],
 b) applying a welding current to the welding stud between the welding stud and the base material, [Col. 5, Lines 58-65; “…a pilot current which is switched on when the weld stud makes contact with the workpiece to ignite a pilot arc which burns after the pilot current has been switched on owing to removal of the weld stud from the workpiece, then to produce a melt on the workpiece by means of the welding arc which is also switched on while holding the weld stud in a rear end position…”]
c) partially liquefying a material of the welding stud and/or the base material, [Col. 5, Lines 58-65; “…a pilot current which is switched on when the weld stud makes contact with the workpiece to ignite a pilot arc which burns after the pilot current has been switched on owing to removal of the weld stud from the workpiece, then to produce a melt on the workpiece by means of the welding arc which is also switched on while holding the weld stud in a rear end position…”]
 d) allowing the liquefied material of the welding stud or the base material to solidify, [Col. 5, Lines 65-67; “…whereupon the weld stud is moved beyond the previously adopted starting position in the direction of the workpiece, the weld stud sinking with its end face into the melt which then solidifies….”; the reference clearly discloses that the base material (melt) is allowed to solidify.]
 e) immersing the welding stud [Fig. 1, #2] into the liquefied material of the welding stud or the base material before it solidifies, [Col. 5, Lines 65-67; “…whereupon the weld stud is moved beyond the previously adopted starting position in the direction of the workpiece, the weld stud sinking with its end face into the melt which then solidifies….”; the reference clearly discloses that the base material (melt) is allowed to solidify, at which the welding stud is inserted into the melt before solidifying happens.]
and f) influencing the speed of the welding stud while the welding stud is being immersed into the liquefied material of the welding stud or the base material [Col. 6, Lines 1-7; “…Owing to the melt, the weld stud adopts a position which is advanced slightly further than the starting position and into which it is moved at a relatively low speed so that the spraying of liquid metal owing to an abrupt entrance of the weld stud into the melt is prevented….”; the reference clearly discloses that the stud is immersed at a “relatively low speed” (i.e. influencing the speed at which the welding stud is immersed into the liquefied material of the base material)]
As Per Claim 11, Cummings discloses in which a first actuator [Fig. 1 ,#A below] and a second actuator [Fig. 1, #A b below] are activated to influence the speed of the welding stud. [Fig. 1, #2; Claim 1; “…a magnetic field generated by a fixed magnet and a moveable coil interact in such a way that, when the moveable coil is connected to a controllable current source, an axial force is produced in order to displace the adjusting element, the movement of which is transmitted to a stud holder…” the reference clearly discloses that the magnetic field created by the magnets interact in a fashion that effects the movement of the stud holder, which holds the welding stud]

    PNG
    media_image2.png
    451
    714
    media_image2.png
    Greyscale

As Per Claim 12, Cummings discloses wherein an influence of the second actuator [Fig. 1, #B] on the speed of the welding stud [Fig. 1, #5] brought about by the stud immersing device [Fig. 1, #B] can be controlled. [Claim 1; “…a magnetic field generated by a fixed magnet and a moveable coil interact in such a way that, when the moveable coil is connected to a controllable current source, an axial force is produced in order to displace the adjusting element, the movement of which is transmitted to a stud holder…”]

    PNG
    media_image2.png
    451
    714
    media_image2.png
    Greyscale

As Per Claim 13, Cummings discloses wherein an influence of the second actuator [Fig. 1, #B] on the speed of the welding stud [Fig. 1, #5] brought about by the stud immersing device [Fig. 1, #3] is specified. [Claim 1; “…a magnetic field generated by a fixed magnet and a moveable coil interact in such a way that, when the moveable coil is connected to a controllable current source, an axial force is produced in order to displace the adjusting element, the movement of which is transmitted to a stud holder…”; the reference explicitly discloses controlling the magnetic field to then control an axial force produced on the adjusting element, thus being “specified”]

    PNG
    media_image2.png
    451
    714
    media_image2.png
    Greyscale

As Per Claim 14, Cummings discloses in which the first actuator and the second actuator [refer to annotated Fig. 1, #A & #B below] are operated alternately and/or simultaneously. [Claim 1; “…a magnetic field generated by a fixed magnet and a moveable coil interact in such a way that, when the moveable coil is connected to a controllable current source, an axial force is produced in order to displace the adjusting element, the movement of which is transmitted to a stud holder, the moveable coil being rigidly arranged on a hollow body which is connected to the adjusting element and axially movably in an air gap between a magnetized core and a magnetizable sheath of the fixed magnet…”; the reference clearly discloses that current is applied to the magnetic source (being the magnet (7) placed above and below the coil (14) all at once i.e. simultaneously]

    PNG
    media_image2.png
    451
    714
    media_image2.png
    Greyscale

As Per Claim 15, Cummings disclose in which a movement of the welding stud [Fig. 1, #2] during the immersion into the liquefied material of the welding stud or the base material is delayed and/or reversed. [Claim 19; “…said controller operative to energize said moveable coil with said electric current to axially position said moveable coil and said welding head between a retracted position and an extended position, said controller further operative to cause a welding current to flow to said welding head….” the reference clearly discloses the stud is allowed to be retracted (reversed)]
As Per Claim 16, Cummings discloses wherein the first actuator comprises a first lifting magnet [Fig. 1, #A below], and the second actuator comprises a second lifting magnet [Fig. 1, #B below].

    PNG
    media_image2.png
    451
    714
    media_image2.png
    Greyscale



As Per Claim 18, Cummings discloses wherein the device for influencing the speed [Fig. 1, #14 & #15] of the welding stud [Fig. 1, #5] is arranged to delay and/or to reverse a movement of the welding stud [Fig. 1, #5] caused by the stud immersing a number of times. [Claim 19; “…said controller operative to energize said moveable coil with said electric current to axially position said moveable coil and said welding head between a retracted position and an extended position, said controller further operative to cause a welding current to flow to said welding head….”; the reference clearly discloses the stud is allowed to be retracted (reversed)]]
As Per Claim 19, Cummings discloses wherein the first actuator comprises a first lifting magnet [Fig. 1, #A below], and the second actuator comprises a second lifting magnet [Fig. 1, #B below].

    PNG
    media_image2.png
    451
    714
    media_image2.png
    Greyscale

As Per Claim 20,  Cummings discloses wherein the device for influencing the speed [Fig. 1, #14 & #15] of the welding stud [Fig. 1, #5] is arranged to delay and/or to reverse a movement of the welding stud [Fig. 1, #5] caused by the stud immersing a number of times. [Claim 19; “…said controller operative to energize said moveable coil with said electric current to axially position said moveable coil and said welding head between a retracted position and an extended position, said controller further operative to cause a welding current to flow to said welding head….”]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (US 6215085) in view of Spisak (US 4178465)
As Per Claim 8, Cummings discloses all limitations of the invention wherein the device for influencing the speed of the welding stud comprises a linear or non- linear gear mechanism, which transmits a movement of the stud lifting device and/or the stud immersing device into a movement of the stud holder.
Spisak, much like Cummings, pertains to an apparatus for welding studs to workpieces. [abstract] 
Spisak discloses wherein the device for influencing the speed of the welding stud [Fig. 1, #24] comprises a linear or non- linear gear mechanism [Fig. 3, #82], which transmits a movement of the stud lifting device and/or the stud immersing device [Fig. 3, #46] into a movement of the stud holder [Fig. 3, #42; Col. 5, Lines 17-22; “…by rotating the stud 24, the tip 32 will penetrate the layer 28 to establish the proper electrical contact. For this purpose, the chuck adapter 42 has a driven gear 82 affixed thereon near its rearward end… When the gear is driven, the chuck adapter 42 rotates on a sleeve bearing 88 which is located on a shank 90 of the chuck adapter extension 46. The adapter has a large rear annular surface 92 bearing against electrically-conducting means 94….”]. 
Spiak discloses the benefits of the gear in that it ensures proper electrical contact by the tip of the stud on the workpiece. [Col. 5, Lines 17-22]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the device for influencing the speed of the welding stud in view of the gears as taught by Spiak to further include the device for influencing the speed of the welding stud comprises a linear or non- linear gear mechanism, which transmits a movement of the stud lifting device and/or the stud immersing device into a movement of the stud holder to ensure proper electrical contact by the tip of the stud on the workpiece. [Col. 5, Lines 17-22]
As Per Claim 17, Cummings discloses all limitations of the invention except the linear or non-linear gear mechanism comprises a coupling gear mechanism or a toggle-lever gear mechanism.
Spisak, much like Cummings, pertains to an apparatus for welding studs to workpieces. [abstract] 
Spisak discloses except the linear or non-linear gear mechanism [Fig. 3, #82] comprises a coupling gear mechanism [Fig. 3, #82]  or a toggle-lever gear mechanism.
Spiak discloses the benefits of the gear in that it ensures proper electrical contact by the tip of the stud on the workpiece. [Col. 5, Lines 17-22]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the device for influencing the speed of the welding stud in view of the gears as taught by Spiak to further except the linear or non-linear gear mechanism comprises a coupling gear mechanism or a toggle-lever gear mechanism to ensure proper electrical contact by the tip of the stud on the workpiece. [Col. 5, Lines 17-22]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9595 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/ERIN E MCGRATH/Primary Examiner, Art Unit 3761